Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance:
Claims 1-3, 5-6, 9-17, 19-20, 23-27 are directed to a vector comprising:
a) a first nucleic acid encoding a first polypeptide, and 
b) a second nucleic acid encoding a second polypeptide, wherein the second polypeptide is an N-terminal mutant of glutamine synthetase (mutGS-NT), wherein the mutGS-NT comprises two or more mutations selected from the group consisting of W60A N61A D63A D63R S66A and D76A, wherein the transcription of the first nucleic acid is operably linked to transcription of the second nucleic acid, 
said vector further comprising: 
 	c) a third nucleic acid encoding a third polypeptide wherein the third polypeptide is capable of associating with the first polypeptide to form a heteromeric complex, and 
 	d) a fourth nucleic acid which encodes fourth polypeptide, wherein the fourth polypeptide is a C-terminal mutant of glutamine synthetase (mutGS-CT), wherein the mutGS-CT comprises one or more mutations selected from the group consisting of E134A E136A E196A E203A N248A H253A N255A R319A and R324A, wherein the transcription of the third nucleic acid is operably linked to transcription of the fourth nucleic acid, 
wherein the glutamine synthetase has the amino acid sequence of SEQ ID NO: 1, the N- terminal mutant of glutamine synthetase and the C-terminal mutant of glutamine synthetase interact to provide a selectable activity, and further wherein the vector is 
 	an expression system comprising: 3Appln No. 16/099,986Docket No. A-2011-US-PCT Amdt. Dated: December 17, 2021 Reply to Office Action of October 21, 2021 
a) a first vector encoding a bicistronic transcript comprising a first nucleic acid encoding a first polypeptide that is operably linked to a second nucleic acid encoding a second polypeptide, wherein the second polypeptide is an N-terminal mutant of glutamine synthetase (mutGS-NT), wherein the mutGS-NT comprises two or more mutations selected from the group consisting of W60A N61A D63A D63R S66A and D76A, and 
b) a second vector encoding a bicistronic transcript comprising a third nucleic acid encoding a third polypeptide that is operably linked to a fourth nucleic acid encoding a fourth polypeptide, wherein the fourth polypeptide is a C-terminal mutant of glutamine synthetase (mutGS-CT), wherein the mutGS-CT comprises one or more mutations selected from the group consisting of E134A E136A E196A E203A N248A H253A N255A R319A and R324A, that is capable of associating with the N-terminal mutant of glutamine synthetase to provide a selectable activity, further wherein the third polypeptide is capable of associating with the first polypeptide to form a heteromeric complex; and further wherein the glutamine synthetase has the amino acid sequence of SEQ ID NO: 1, and the expression system is capable of being transfected into mammalian cells and improving selection of said cells;
 	host cells comprising all said products and a method of producing a heteromeric complex comprising the step of culturing said host cells under conditions wherein the heteromeric complex is expressed by the host cells.

 	Since said products are both novel and non-obvious, host cells comprising said products and methods of use of said products as specifically claimed, are also novel and non-obvious.
Claims 1-3, 5-6, 9-17, 19-20, 23-27 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARYAM MONSHIPOURI whose telephone number is (571)272-0932. The examiner can normally be reached full-flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/MARYAM MONSHIPOURI/           Primary Examiner, Art Unit 1656